IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CARLTON GLENN "DUKE"                 NOT FINAL UNTIL TIME EXPIRES TO
FAGAN, JR.,                          FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-829
v.

CYNTHIA L. FAGAN,

      Appellee.

_____________________________/

Opinion filed August 5, 2014.

An appeal from the Circuit Court for Duval County.
Elizabeth A. Senterfitt, Judge.

Carlton Glenn "Duke" Fagan, Jr., pro se, Appellant.

George E. Schulz, Jr., Suzanne M. Judas, and Jeremy J. Ches of Holland & Knight
LLP, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.